Case: 19-20626      Document: 00515171773         Page: 1    Date Filed: 10/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-20626                  United States Court of Appeals

                                  Summary Calendar
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 24, 2019

UNITED STATES OF AMERICA,                                           Lyle W. Cayce
                                                                         Clerk
              Plaintiff - Appellee

v.

JEFFREY STERN,

              Defendant - Appellant




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-450-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jeffrey Stern has been charged with conspiring to defraud the United
States, four counts of willfully filing false tax returns, six counts of aiding and
assisting in the preparation and presentation of false tax returns, two counts
of witness tampering, and one count of obstructing justice. The magistrate




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-20626      Document: 00515171773        Page: 2    Date Filed: 10/24/2019



                                     No. 19-20626
judge ordered that Stern be detained pending trial, and the district court
affirmed. Stern appeals the detention order.
      “Absent an error of law, we must uphold a district court order [of
detention] if it is supported by the proceedings below, a deferential standard of
review that we equate to the abuse-of-discretion standard.” United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation marks and
citation omitted). “On appeal, the question becomes whether the evidence as
a whole supports the conclusions of the proceedings below.”                Id. (citation
omitted).
      After a careful review of the record, we conclude that the evidence as a
whole supports the district court’s detention order. At the detention hearing,
the lead case agent from the Internal Revenue Service (IRS) testified that the
evidence from his investigation showed that Stern was engaged in a thirteen-
year scheme to defraud the IRS. He further testified that Stern, even after
being civilly audited and made to pay fines and penalties in 2010, continued to
defraud the IRS and modified the scheme to avoid detection by issuing false
tax documents and fraudulent checks. The evidence also showed that Stern
hid his law firm’s client and financial files in a storage unit that was rented
under an illegal alien’s name. After Stern learned that he was under a federal
criminal investigation, he requested case runners (Marcus Esquivel and
Frederick Morris) to destroy any records related to their business dealings with
him. Esquivel subsequently destroyed a computer and paper records, and
Morris and Stern shredded Morris’s invoices to the Stern Law Firm. 1 Stern
also caused the filing of further fraudulent documents with the IRS. Stern told
Morris that “he would do whatever it took to protect himself.” He confronted



      1 There was also evidence that Esquivel destroyed documents at the request of Stern
in 2010 during a state criminal investigation of Stern for solicitation of capital murder.
                                            2
    Case: 19-20626     Document: 00515171773      Page: 3    Date Filed: 10/24/2019



                                  No. 19-20626
Morris in an intimidating manner, and Morris expressed fear for his and his
family’s safety.
      Based on Stern’s tax returns during the time period of the federal
criminal investigation, Stern’s annual income was approximately $3 million
per year. He has foreign bank accounts. Since the start of the Government’s
investigation, Stern has traveled internationally approximately six times, but
it was only after his most recent trip in August 2019 that he learned Morris
was cooperating with the Government.
      Based on the foregoing, the district court did not abuse its discretion in
ordering Stern’s detention. See 18 U.S.C. § 3142. Accordingly, the district
court’s order of detention is AFFIRMED. The Government’s motion for leave
to file a response in excess of the page limit, and Stern’s motion for leave to file
a reply out of time and in excess of the page limit are GRANTED.
      DETENTION ORDER AFFIRMED; MOTIONS GRANTED.




                                         3